Citation Nr: 1042395	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  06-09 214	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York



THE ISSUE

Entitlement to an initial compensable rating for the Veteran's 
service-connected left shoulder disability prior to June 21, 
2002. 


REPRESENTATION

Appellant represented by:  Disable American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran and R.L. 


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to December 1968 
and from September 1972 to May 1979. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to the 
Board for appellate review.  

In December 2007 the Veteran testified before a Veterans Law 
Judge in Washington, D.C.  A transcript of that proceeding has 
been associated with the claims file.  

In April 2008 the Board remanded the Veteran's claim for further 
development.  The requested development has been completed and no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to September 3, 1997 the Veteran's service-connected 
left shoulder disability was manifested by painful motion, but 
not by arm motion limited to shoulder level, malunion, fibrous 
union, ankylosis or other clavicle or scapular impairment.   

2.  Starting on September 3, 1997, the Veteran's service-
connected left shoulder disability was manifested by range of 
motion of the minor extremity limited to midway between side and 
shoulder level, but not by dislocation, malunion, fibrous union, 
nonunion, loss of the humeral head or ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more, for a 
service-connected left shoulder disability for the period prior 
to September 3, 1997, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Codes 5003, 5019, 5200-5203 (2009).

2.  The criteria for a 20 percent rating, but no more, for a 
service-connected left shoulder disability for the period 
beginning on September 3, 1997, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated April 2003 and March 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently reversed 
the Veterans Court's decision in Vazquez-Flores, however, finding 
that VA is not required to tailor § 5103(a) notice to individual 
veterans or to notify them that they may present evidence showing 
the effect that worsening of a service-connected disability has 
on their employment and daily life for proper claims 
adjudication.  For an increased rating claim, section § 5103(a) 
now requires that the Secretary notify claimants generally that, 
to substantiate a claim, they must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  However, the Board notes that 
the Veteran's claim of entitlement to a compensable rating for 
his left shoulder disability prior to June 21, 2002 originates 
from the grant of service connection for that disability.  
Consequently, Vazquez-Flores is inapplicable.  

The Board notes that there is no indication that any additional 
action is needed to comply with the duty to assist in connection 
with this claim.  Relevant documents associated with the 
Veteran's original application for benefits in May 1979 have been 
associated with the claims file, as have the Veteran's service 
treatment records and reports from August 1979 and March 1980 VA 
examination.  Furthermore, the Board notes that in June 2006, the 
RO contacted by electronic mail (e-mail) the Chief of 
Administration Service (CAS) of the VA Medical Center (VAMC) in 
New York, New York.  The CAS was requested by the RO to conduct a 
search for VA medical records associated with the Veteran's 
reported treatment from 1979 to 1995.  These records were 
believed to have been retired to the VA Records Center and Vault 
(located at the VA Austin Automation Center).  Thereafter, an 
August 2006 e-mail from CAS to the RO notes that a complete and 
comprehensive search had been conducted for the Veteran's medical 
records prior to 1995 and that those records located had been 
forwarded to the RO.  A review of those records received by the 
RO reflects no evidence of treatment prior to 1983.  Thus, it 
appears that VA medical records that pertain to the Veteran's 
reported treatment with the New York Harbor Health System are 
unavailable.  The Board notes that the record on appeal does not 
reflect any notice from the RO to the Veteran regarding missing 
Federal records in accordance with 38 C.F.R. § 3.159(e)(1) 
(2009).  However, during the Veteran's December 2007 hearing, he 
did testify to knowledge of the missing records and the reasons 
behind why they had reportedly become lost.  

Under these circumstances, the Board finds that the RO has 
satisfied the duty to notify and the duty to assist under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and it will thus 
proceed to the merits of the Veteran's appeal.  

The Veteran contends that the evaluation assigned prior to June 
21, 2002, for his service-connected left shoulder disability, 
does not accurately reflect the severity of that condition for 
that period. 

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected condition adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ranges.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 
Vet. App. 589 (1991).  If two disability evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  If there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate periods 
of time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Reasonable doubt as to the degree of 
disability will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

The Veteran first claimed entitlement to service connection for a 
left shoulder condition in May 1979, shortly after his release 
from active duty.  An October 1979 rating decision denied 
entitlement to service connection for that condition, finding 
that there was no evidence of a current disability related to the 
left shoulder.  The Veteran submitted a Notice of Disagreement 
(NOD) with that decision later that month.  The RO did not issue 
a Statement of the Case (SOC) at that time.  In August 1993 the 
Veteran attempted to "reopen" his claim for that condition and 
the RO replied with a letter indicating that the Veteran's claim 
could only be reopened with the submission of new and material 
evidence.  

In September 2002 the Veteran again filed for entitlement to 
service connection, this time for a bilateral shoulder 
disability.  A July 2004 rating decision denied entitlement to 
service connection for both shoulders.  However, the Board notes 
that a November 2004 rating decision granted entitlement to 
service connection for both shoulders, and assigned 20 percent 
ratings for each, effective from September 7, 2002, the date that 
the Veteran filed his most recent claim for those conditions.  

The Veteran filed a Notice of Disagreement (NOD) with that 
decision in December 2004 and in February 2005 the RO issued an 
additional rating decision retroactively granting entitlement to 
service connection for a left shoulder disability back to May 17, 
1979, based on clear and unmistakable error.  A noncompensable 
rating for that condition was assigned for the entirely of the 
appeal period prior to September 7, 2002.  The Veteran filed a 
Notice of Disagreement (NOD) with the noncompensable rating in 
June 2005.  In March 2006 the RO issued a Statement of the Case 
(SOC) granting entitlement to an effective date of June 21, 2002, 
for the 20 percent rating assigned to the Veteran's service-
connected left should disability.  Later that month the Veteran 
filed a Substantive Appeal (VA Form 9), perfecting his appeal.  

This case came before the Board in April 2008, at which time it 
was remanded in order for the RO/AMC to obtain the Veteran's 
Social Security Administration records.  The requested 
development has been completed and no further action is necessary 
to comply with the Board's remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998).

Succinctly put, the Veteran claims that he is entitled to an 
initial compensable rating for his service-connected left 
shoulder disability dating back to May 17, 1979, the day after 
the Veteran's release from active duty.  The Veteran's service-
connected left shoulder disability was rated as noncompensable 
for that period.  

In order to afford the Veteran the highest possible disability 
rating for the appeal period in question the Veteran's claim is 
evaluated under all potentially applicable diagnostic codes.  The 
VA Schedule for Rating Disabilities provides several diagnostic 
codes under which the Veteran's disability may be rated.  

First, pursuant to Diagnostic Code 5019, bursitis is evaluated 
based on limitation of motion of the affected part, as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  

Under Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  However, when limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  For the purpose of 
rating disability from arthritis, the shoulder is considered a 
major joint.  38 C.F.R. § 4.45(f).  A compensable evaluation 
under Diagnostic Codes 5003 and 38 C.F.R. § 4.59 (for painful 
motion) is in order where arthritis is established by x-ray 
findings and no actual limitation of motion of the affected 
joints is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).  

Diagnostic Code 5201 bases rating evaluations on joint motion.  
With regard to the dominant, or major, extremity, a 20 percent 
evaluation is provided for limitation of motion of the arm at 
shoulder level.  A 30 percent evaluation is warranted for 
limitation of motion midway between the side and shoulder level, 
and a 40 percent evaluation is assigned for limitation of major 
arm motion to 25 degrees from the side.  For the minor extremity, 
a 20 percent evaluation is warranted unless motion is limited to 
25 degrees from the side, in which case a 30 percent evaluation 
is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Full 
range of motion of the shoulder is zero to 180 degrees of 
abduction and forward elevation (flexion) and zero to 90 degrees 
of internal and external rotation.  38 C.F.R. § 4.71, Plate I.  

Under Diagnostic Code 5202, for the major or minor upper 
extremity, a 20 percent rating is provided for malunion of the 
humerus with marked moderate deformity.  For malunion of the 
humerus with marked deformity a 20 percent rating is warranted 
for the minor extremity and a 30 percent rating is warranted for 
the major extremity.  For recurrent dislocation of the humerus at 
the scapulohumeral joint a 20 percent rating is provided with 
infrequent episodes and guarding of movement only at shoulder 
level.  A 20 percent rating is also warranted for the minor 
extremity for recurrent dislocation of the humerus at the 
scapulohumeral joint with frequent episodes and guarding of all 
arm movements.  A 30 percent rating is warranted for the major 
extremity for recurrent dislocation of the humerus at the 
scapulohumeral joint with frequent episodes and guarding of all 
arm movements.  A 40 percent evaluation is warranted for fibrous 
union of the humerus for the minor extremity with a 50 percent 
rating for the major extremity.  A 50 percent rating evaluation 
is provided for nonunion or false flail joint of the major 
extremity with a 60 percent rating warranted for the major 
extremity.  Finally, a 70 percent rating is warranted for loss of 
the humeral head, also known as flail shoulder for the minor 
extremity.  An 80 percent rating is warranted for flair shoulder 
of the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

Under Diagnostic Code 5203, impairment of the clavicle or scapula 
warrants a 10 percent rating for malunion, a 10 percent rating 
for nonunion without loose movement, a 20 percent rating for 
nonunion with loose movement and a 20 percent rating for 
dislocation.  

The evidence of record includes service treatment records, VA 
treatment records, VA examination reports, private treatment 
records and both written and oral statements from the Veteran.  
The Veteran's service treatment records indicate that the Veteran 
complained of left shoulder pain in June 1977 and March 1978 and 
the Veteran's separation examination showed bursitis, left 
shoulder.  

A VA examination conducted in August 1979, shortly after the 
Veteran's release from active service shows that the Veteran 
complained of pain on manipulation of his left shoulder.  The 
examiner stated that there was free motion and no orthopedic 
findings and x-ray evidence from that time indicates no evidence 
of bone or joint abnormality or soft tissue calcification.  

Another VA examination from March 1980 again notes complaints of 
pain on motion.  Full range of motion was indicated and there was 
no evidence of atrophy or spasms.  The evidence of record is then 
silent until February 1987, at which time a VA physical therapy 
note indicates that upper extremity range of motion and strength 
were within normal limits.  VA treatment records from October 
1992 indicate complaints of pain with regard to the Veteran's 
shoulders and treatment records from July 1993 and September 1993 
indicate that the Veteran complained of shoulder pain.  Another 
VA physical therapy note from September 1997 indicates that 
shoulder flexion was from zero to 80 degrees bilaterally and that 
abduction was from zero to 60 degrees bilaterally.  

There are no other VA or private treatment records indicating any 
findings regarding the Veteran's left shoulder until after June 
21, 2002, the point at which a compensable rating for that 
condition has been assigned and the limit of the period addressed 
in this decision.  However, the Board does note that the Veteran 
has submitted letters from treating physicians indicating 
continued treatment for a bilateral shoulder disorder.  Testimony 
presented during the Veteran's December 2007 hearing before a 
Veterans Law Judge is consistent with that already discussed 
above.  

Finally, Social Security Administration records obtained 
following the Board's April 2008 remand contain treatment records 
showing treatment for the Veteran's shoulder disability.  A 
February 1998 report from the Essex Diagnostic Group indicates 
that the Veteran reported pain and stiffness in both shoulders.  
Physical examination revealed diminished motion of both shoulders 
with forward flexion to 100 degrees and abduction to 90 degrees.  
Adduction was 15 degrees for both shoulders and internal rotation 
was 5 degrees for the right shoulder and 10 degrees for the left 
shoulder.  External rotation was 45 degrees for the right 
shoulder and 50 degrees for the left shoulder.  The examiner 
stated that this was likely due to chronic bursitis.  An 
additional examination from Hudson County Medical Determination 
conducted in February 2002 also indicates limitation in the range 
of motion of both shoulders as well as discomfort and pain, more 
significantly on the left.  

After a thorough review of the medical evidence the Board finds 
that the Veteran is entitled to a rating for 10 percent for his 
service-connected left shoulder disorder dating back to May 17, 
1979, the date that service connection was first granted for that 
condition.  

This determination is based on medical evidence showing that the 
Veteran demonstrated painful motion dating back to service.  
38 C.F.R. § 4.59 states that painful, unstable or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating.   Accordingly, an initial rating of 
10 percent is warranted from May 17, 1979.  

Furthermore, the Board finds that a 20 percent rating is 
warranted from September 3, 1997, under Diagnostic Code 5201.  A 
VA physical therapy noted from that time indicates that shoulder 
flexion was from zero to 80 degrees bilaterally and that 
abduction was from zero to 60 degrees bilaterally. This is 
supported by the February 1998 report included in the Veteran's 
Social Security Administration records, which indicate that 
forward flexion was to 100 degrees and abduction to 90 degrees.  
As the Veteran's left shoulder is his minor extremity a 20 
percent rating is warranted from that time due to limitation of 
motion midway between side and shoulder level.  

However, the Board notes that a rating in excess of 10 percent 
prior to September 3, 1997, and in excess of 20 percent 
thereafter, is not indicated.  Prior to September 3, 1997, there 
is no evidence of limitation of motion at the shoulder level as 
required for a 20 percent rating under Diagnostic Code 5201.  
Furthermore, a rating in excess of 10 percent is not warranted 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5203, as there is 
no evidence of dislocation.  A rating under Diagnostic Code 5202 
is also clearly not indicated as there is no evidence of fibrous 
union, nonunion or loss of the humeral head and no evidence of 
marked or moderate deformity due to malunion.  Finally, a rating 
is not warranted under Diagnostic Code 5200 as there is no 
medical evidence that the Veteran has any ankylosis of the left 
shoulder joint.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.  Also, the VA General 
Counsel held in VAOPGCPREC 9-98 after reiterating its holding in 
VAOPGCPREC 23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.  The Board 
notes that the 10 percent rating assigned from May 17, 1979, is 
based entirely on findings of pain and that there is no 
indication in the record that pain caused functional loss greater 
than that contemplated by the 20 percent evaluation assigned for 
the period beginning September 3, 1997.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca.

Finally, the Board finds that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is not 
warranted.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to be 
inadequate, a veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as demonstrated by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues to 
require frequent periods of hospitalization rendering impractical 
the use of the regular schedular standards.  According to 
38 C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and provided 
for in the evaluations assigned therein.  What the Veteran has 
not shown in this case is that his service-connected shoulder 
disorder has resulted in unusual disability or impairment that 
rendered the criteria and/or degrees of disability contemplated 
in the Schedule impractical or inadequate at any time during the 
current appeal.  As the Veteran's impairment is adequately 
contemplated by the rating criteria referral for consideration of 
an extraschedular rating is not warranted.






ORDER

Entitlement to a 10 percent evaluation for the Veteran's service-
connected left shoulder disability, for the period prior to 
September 3, 1997, is granted. 

Entitlement to a 20 percent evaluation for the Veteran's service-
connected left shoulder disability, for the period starting on 
September 3, 1997, is granted. 



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


